DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are: “Slide mechanism in claim 1, First contact element and second contact element in claim 5. A review of the originally filed specification dated 12/14/2018 indicates on page 4, lines 7-9 that the slide mechanism, which is ring shaped, and depicted as item 140 in fig. 3, slides back and forth and on page 6, line 3 that the first contact element and the second contact element are a gear and a rack, respectively. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the back and forth rotation of the image detector and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim objected to because of the following informalities:
The claims appear to use language replete with grammatical and idiomatic errors. For instance, in claim 1, lines 2-3, “the slide mechanism is able” should be amended to recite --wherein the slide mechanism is able-- or --the slide mechanism being able—;
Appropriate correction is required.



Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the image detector and the shaft are able to be rotated back and forth around the vertical axis”. However, as depicted in fig. 7 of the Drawings dated 12/14/2018, the image detector 200 and the shaft 153 are only capable of rotating around the horizontal or X axis by virtue of the circular guide C. Therefore it is unclear how the image detector and the shaft are able to be rotated back and forth around the vertical axis. For purposes of the examination, the limitation is being interpreted to mean that the image detector and the shaft rotate around the horizontal axis. 
Claims 2-14 are rejected based on their dependency on claim 1. 



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110132094, hereafter referred to as “Nakamura”, in view of Hepp, et al., US 4669483, hereafter referred to as “Hepp”. 

see reproduced fig. 3), comprising: 
a guide means (rotational frame 14 of fig. 3) including a slide mechanism (radial member 26 of fig. 3), the slide mechanism is able to slide back and forth around a horizontal axis passing through the guide means (see reproduced fig. 3 and paragraph 43 of Nakamura for the extension and contraction function of the radial member in an R-R’ direction which includes a horizontal axis component); and 

    PNG
    media_image1.png
    849
    681
    media_image1.png
    Greyscale


a carrier (mounting unit 16 of reproduced fig. 8 and paragraph 45) including a body (mounting unit frame 58), a carry rod (probe support frame 60) and a shaft (mounting support shaft 54), 
mounting unit 16 of reproduced fig. 8 and paragraph 45) is integrated (see fig. 3 above for the connection of the mounting unit to the radial member) with the slide mechanism (radial member 26 of fig. 3) by the body (mounting unit frame 58), the carry rod  (probe support frame 60) includes a drive portion (see annotated drive portion of the probe support frame 60) and a carry portion (probe holder 80) and is movably coupled to the body by the drive portion so as to be able to be moved toward or away from the horizontal axis selectively (see fig. 5 for the motions of the probe by virtue of the mounting unit 16), 
the carry portion (probe holder 80) is movably coupled to the drive portion (see annotated drive portion of the probe support frame 60) and is used to carry the image detector (see paragraph 49), 
the shaft (mounting unit support shaft 54) penetrates through the drive portion along a direction of a vertical axis crossing the horizontal axis and is able to be rotated in the drive portion selectively (see fig. 3 for the Y-axis along which the mounting unit support shaft 54 is aligned), 
the shaft (mounting unit support shaft 54) is integrated with the carry portion (probe holder 80) by a first end (see annotated first end in fig. 8 below) such that the carry portion (probe holder 80), the image detector (ultrasonic probe 78) and the shaft (mounting unit support shaft 54) are able to be rotated back and forth around the vertical axis (see reproduced fig. 3 for the Y-axis around which the probe holder 80, ultrasonic probe 78, and the mounting unit support shaft 54 are rotated).
[AltContent: arrow][AltContent: textbox (Drive Portion)][AltContent: arrow][AltContent: textbox (First End)]
    PNG
    media_image2.png
    495
    624
    media_image2.png
    Greyscale

	Nakamura does not teach a circular guide means. 
	However, Hepp teaches a movable patient support carriage, see reproduced fig. 2 below, including a semi-circular rail 24 that carries a carriage 27 which in turn supports an ultrasonic oscillator image producing device and transducer 26. Also see col. 7, lines 12-34. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Nakamura’s rotational frame 14 with Hepp’s semi-circular rail 24 for improved focusing of the ultrasonic device. See col. 7, lines 35-44. 
[AltContent: arrow][AltContent: textbox (Limit Plate)]
    PNG
    media_image3.png
    630
    607
    media_image3.png
    Greyscale


Regarding claim 5, Nakamura in view of Hepp teaches all the limitations of claim 1 above. 
Nakamura further teaches wherein the carrier (mounting unit 16 of reproduced fig. 8 and paragraph 45) further includes a first motor (drive source 84 of fig. 8 above), a first contact element (drive drum 82 of fig. 8) is disposed on the first motor and contacts a second contact element (wire 86 of fig. 7) disposed on the drive portion such that the first motor is able to move the carry rod back and forth (paragraph 50).


Allowable Subject Matter
Claims 2-4 and 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/            Examiner, Art Unit 3793                     


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793